IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 1, 2009
                                     No. 08-40785
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

RICARDO GARCIA HEREDIA

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:01-CR-91-1


Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       Ricardo Garcia Heredia appeals his 2008 convictions and sentence for
conspiracy to possess with intent to distribute more than five kilograms of
cocaine, aiding and abetting possession with intent to distribute 480 kilograms
of cocaine, possession with intent to distribute 706 kilograms of cocaine, and
conspiracy to launder monetary instruments.
       Garcia Heredia first challenges the admission of evidence that he initially
produced false identification documents when he was arrested. If the district

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-40785

court erred in admitting this evidence, such error was harmless. See United
States v. Hawley, 516 F.3d 264, 267-68 (5th Cir. 2008), cert. denied 129 S. Ct. 994
(2009).   Given the testimony that Garcia Heredia was involved in the
transportation of large quantities of narcotics and cash, we conclude that there
is not a reasonable possibility that brief testimony regarding the false
identification documents substantially influenced the jury’s verdict or
contributed to the conviction. See Hawley, 516 F.3d at 267-68; see also United
States v. Williams, 957 F.2d 1238, 1243-44 (5th Cir. 1992).
      Garcia Heredia also argues that the district court erred in its calculation
of the applicable Sentencing Guidelines. He asserts that the district court
“double-counted” his drug offenses by using them to calculate his offense level
for the drug offenses, to calculate his base offense level for the money laundering
conviction, and as the basis for the application of a specific offense characteristic
that increased the offense level for the money laundering conviction. Review of
a sentence must start with whether the district court committed any “significant
procedural error,” including “failing to calculate (or improperly calculating) the
Guidelines range.” Gall v. United States, 552 U.S. 38, 128 S. Ct. 586, 597 (2007).
We review a district court’s interpretation or application of the Guidelines de
novo and its factual findings for clear error. See United States v. Cisneros-
Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      Impermissible double counting occurs when a defendant’s drug counts and
money laundering counts are not grouped for guidelines purposes. See United
States v. Rice, 185 F.3d 326 (5th Cir. 1999). However, in the instant case, Garcia
Heredia’s drug and money laundering offenses were properly grouped; therefore,
we conclude that there was no double counting. See also United States v. Ramos,
No. 06-30652, 2007 WL 1112664 (5th Cir. Apr. 12, 2007) (unpublished). We also
conclude that the district court did not err in its guidelines calculations. See
Gall, 128 S. Ct. at 597.
      AFFIRMED.